DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In the section titled “TECHNICAL FIELD”, Line 3, replace “aquaculture” with “aquaculture.”  
Page 6, Line 8, replace “3of” with “3 of”
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:
Regarding claim 1, drawing reference number should be removed.
Claim 1, Line 9, before “plurality of”, replace “a” with “the”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
comprising a combination of…”
Claim 1, Line 11 recites “the box 3.” However, claim 1 previously set forth a plurality of boxes, and thus it is indefinite and unclear as to whether the recitation of “the box 3” is meant to only refer to a single one of the plurality of boxes OR a single one of the plurality of boxes? Clarification is required.
Claim 1 recites the limitation "the seabed" in Line 12.  There is insufficient antecedent basis for this limitation in the claim. To fix this, replace "the seabed" with "a seabed".
Claim 1 recites the limitation "the wave" in Line 13.  There is insufficient antecedent basis for this limitation in the claim. To fix this, replace "the wave" with "a wave".

Claim 1 recites the limitation "the excessive wave" in Line 14.  There is insufficient antecedent basis for this limitation in the claim. To fix this, replace "the excessive wave " with "an excessive wave ".
Claim 1, Line 14 recites “the cage system”. However, it is indefinite and unclear as to how the “the cage system” relates to ant of the previously recited “deep sea aquaculture system” or any of the components of the “deep sea aquaculture system”? For purposes of examination, the examiner assumes that the “the cage system” as recited in line 14 of claim 1 is meant to refer to some aspect of the “deep sea aquaculture system”. Clarification is required.
Claim 1, page 9, recites the limitation "the required vertical force" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. To fix this, replace "the required vertical force" with "a required vertical force".
Claim 1, Page 9, Line 2 recites “a vertical anchor chain.” However, it is indefinite and unclear as to how the recited “a vertical anchor chain” as recited in line 2 of page 9 of claim 1 relates to the previously recited “a vertical anchor chain”? For purposes of examination, they are assumed to be referring to the same element. Therefore, the phrase “a vertical anchor chain” on page 9, Line 2 of claim 1 is understood to recite “one of the vertical anchor chains”. Similarly, the phrase “eight vertical anchor chains” on page 9, Line 4 is understood to mean “eight of the vertical anchor chains”.

Claim 2 recites the limitation "the materials" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. To fix this, replace "the materials " with "
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood in view of the 112 rejections above, Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Jikun (CN 106996359 A) in view of Jianjun (CN 106640499 A), Jakubowski (US Pub. 2008/0089746 A1), Bourdon (US Pub. 4,716,854), and another publication of Jakubowski (US Pub. 2006/0062676 A1).
claim 1, Jikun discloses a floating wind energy integrated system for deep sea aquaculture, including wind power generation system, and deep sea aquaculture system (Abstract, lines 1-3: “The invention belongs to the technical fields of offshore wind power generation and mariculture, and relates to a semi-submersible offshore floating draught fan and aquaculture net cage integration system”);
the wind power generation system further comprises a wind turbine, a tower (Abstract, lines 11-13: “The draught fans are fixed to the upper ends of the frame buoys, and the positions of the draught fans correspond to the fixed positions of the vertical pillar buoys”) and a power transmission system (All wind turbines have a means for transmitting power); 
the wind turbine is a horizontal axis wind turbine, which is connected with the floating system through the tower (Fig. 1, wind turbine 3 is connected to the base 2 at the base of the tower).
Jikun does not disclose as taught by Jianjun, a floating breakwater system (Abstract, lines 1-2: “The invention discloses a floating breakwater device with a solar energy, wave energy and wind energy power generation function”);
the floating breakwater system further comprises a plurality of boxes (Fig. 1, boxes 5) of floating breakwater and connecting steel rope between the boxes (Fig. 1, connecting means 6), a plurality of boxes of floating breakwater is connected by the connecting steel rope 4 between the boxes, and the box of the floating breakwater at both ends is fixedly connected with the seabed through a tension type anchor chain (Fig. 1, box 5 is connected to the seabed at 23).

Jikun does not disclose as taught by Bourdon, the box of the floating breakwater is equipped with ballast water to reduce the center of gravity of the floating breakwater system and keep it stable (Col. 2, lines 54-64: “FIGS. 2 and 3 show in greater detail one example of a breeding module. This module comprises a rigid framework 22 whose smallest dimension, seen from the top such as shown in FIG. 3, is at least equal to 20 m. These dimensions allow the structure to withstand the harshest sea. The lower part of the structure comprises reservoirs 28 which are normally filled with air when the structure floats on the surface but which may be filled with water when the module is to be immersed, as described hereafter in the description”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the floating wind energy integrated system for deep sea aquaculture of Jikun to include the ballasts of Bourdon for stability in extreme weather events.
	Jikun does not disclose the wind turbine is a megawatt level horizontal axis wind turbine. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a wind turbine rated for this power output as that might be equal to the typical power consumption for an aquaculture system, since it has been In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Jikun does not disclose as taught by Jakubowski (2008), the deep sea aquaculture system includes a circular cultivation cage (Fig. 1, cage 17), an anchor buoy (Fig. 1, float 15), a vertical anchor chain and a positioning anchor chain (Fig. 1, positioning ropes 18); 
the circular cultivation cage is provided with the required vertical force by the anchoring buoy (Fig. 1, float 15), each of which is fixed on the sea floor by a vertical anchor chain (Fig. 1, positioning rope 18), and the circular cultivation cage is fixed on the sea floor by the positioning anchor chain (Fig. 1, positioning ropes 18); 
in circular cultivation cage 6, there are fish, crabs and other seafood (Pg. 1, [0001], lines 1-7: “The present invention relates to the combination of innovative techniques for the construction of a submerged floating foundation, to be used as a submerged support base for a wind turbine and for an electrolyser, and with the possibility of utilising the entire submerged facility to house additional equipment; the entire structure to be combined with fish farming facilities”).
Jakubowski does not disclose the power supply of circular cultivation cage is mainly provided by wind power generation system. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a majority of the power be supplied by the wind generator as it is possible that energy is available from wind than other energy generating means, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jikun to include the vertical anchor chains with weight blocks of Jakubowski (2006) in order to keep the system stationary.
Regarding claim 2, Jikun as modified by Jianjun, Jakubowski (2008), Bourdon, and Jakubowski (2006) discloses the claimed invention except for the materials of ballast are concrete, ore sand, or sandstone. It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the ballast out of concrete, ore sand, or sandstone as they might be suitably strong and cost effective materials for this application, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY HOOPER MUDD/Examiner, Art Unit 3642